223 S.W.3d 188 (2007)
Alan E. GURSKI, Movant/Appellant,
v.
STATE of Missouri, Respondent/Respondent.
No. ED 88419.
Missouri Court of Appeals, Eastern District, Division Four.
May 22, 2007.
Michelle M. Rivera, Saint Louis, MO, for Movant/Appellant.
Jeremiah W. (Jay) Nixon, Atty. Gen., Karen L. Kramer, Assistant Attorney General, Jefferson City, MO, for Respondent.
Before ROY L. RICHTER, P.J., KATHIANNE KNAUP CRANE, J. and SHERRI B. SULLIVAN, J.

ORDER
PER CURIAM.
Alan E. Gurski (Movant) appeals from the motion court's denial, without an evidentiary hearing, of his Rule 29.15[1] motion for post-conviction relief. Movant was convicted, following a jury trial, of one count of forcible sodomy and sentenced to a term of seven years' imprisonment.[2]
We have reviewed the briefs of the parties and the record on appeal and conclude the motion court's findings and conclusions are not clearly erroneous. Rule 29.15(k). An extended opinion would have no precedential value. We have, however, provided a memorandum setting forth the reasons for our decision to the parties for their use only. We affirm the judgment pursuant to Missouri Rule of Civil Procedure 84.16(b) (2005).
NOTES
[1]  All rule citations are to Mo. R.Crim. P. 2005, unless otherwise stated.
[2]  This court affirmed Movant's conviction in State v. Gurski, 130 S.W.3d 701 (Mo.App. E.D.2004).